                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                        :
UNITED STATES OF AMERICA
                                        :

       v.                               :     CRIMINAL No. DKC 98-252

                                        :
MICHAEL ANTHONY SMITH
                                        :

                                MEMORANDUM OPINION

       Michael Anthony Smith, Petitioner, seeks a reduced sentence

pursuant to Section 404 of the First Step Act.                        Mr. Smith was

initially sentenced by Judge Alexander Williams, Jr. in 1999, after

a jury trial, to a total of 420 months imprisonment, consisting of

360 months on counts one (possession with intent to distribute

cocaine base, career offender) and three (felon in possession of

a firearm, armed career criminal), and a consecutive sentence of

60 months on count two (use and carrying of a firearm in connection

with   a    drug   trafficking     crime).          He   was   also   sentenced    to

supervised     release     of   ten   years    on    count     one,   with   shorter

concurrent terms on the other counts. He now seeks a sentence of

289 months, consisting of 229 months on counts one and three, with

the consecutive 60 months on count two. (He also seeks a reduced

term of supervised release to 8 years.)                  With this reduction, he

believes     he    would   be    eligible     for    immediate    release.        The

Government opposes the motion, and urges the court not to reduce

the sentence.
     The First Step Act of 2018, Pub.L.No. 115-391, § 404, 132

Stat. 5194, 5222, provides that a person sentenced for a “covered

offense” committed before August 3, 2010, may be resentenced to a

reduced term “as if sections 2 and 3 of the Fair Sentencing Act of

2010 . . . were in effect at the time the covered offense was

committed.” A “covered offense” means a federal criminal violation

for which the statutory penalties were modified by sections 2 or

3 of the Fair Sentencing Act.

     The Government agrees that Petitioner is eligible for relief

under the First Step Act because the statutory penalty for count

one was modified by the Fair Sentencing Act.     United States v.

Wirsing, 943 F.3d 175, 178 (4th Cir. 2019), as amended (Nov. 21,

2019).      Petitioner was also sentenced on count three to a

concurrent term of 360 months for being a felon in possession and

an armed career criminal.       Sometimes the concurrent sentence

doctrine authorizes a court to decline to review one sentence when

another concurrent sentence is of the same or longer duration.

United States v. Charles, 932 F.3d 153, 155 (4th Cir. 2019)(finding

that district court properly applied doctrine to decline to review

firearm sentence at a time when drug trafficking sentence was

unquestionably valid. The case was remanded, however, to allow the

district court to consider the impact of the First Step Act.)   The

Government in this case, in response to a question posed by the

court, explicitly declines to rely on the concurrent sentence


                                 2
doctrine to limit review in this case.        The Defense asserts that

the “sentencing package doctrine” permits resentencing on count

three as well as count one.       While not agreeing with the Defense

argument, the court will nevertheless consider reduction on count

three in light of the government’s agreement.1

     The First Step Act applies to those defendants who were

sentenced before the Fair Sentencing Act took place. It provides

that a sentencing court may impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act were in effect at the

time the covered offense was committed.       Mr. Smith’s offenses were

committed June 3, 1998, well before the enactment of the Fair

Sentencing   Act,   and   also   before   other   changes   in   sentencing

jurisprudence such as United States v. Booker, 543 U.S. 220 (2005),

and Apprendi v. New Jersey, 530 U.S. 466 (2000).             But the only

changes that the court is authorized to apply are those in Sections

2 and 3 of the Fair Sentencing Act.

         In a section labeled “Cocaine Sentencing Disparity
    Reduction,” the Fair Sentencing Act increased the
    quantities applicable to cocaine base to 280 grams for
    the ten-year mandatory minimum and to 28 grams for the

     1 Mr. Smith also has a motion to vacate pursuant to 28 U.S.C.
§ 2255 pending. (ECF No. 67). That motion challenges both the
career offender determination for the drug conviction and the armed
career criminal finding for firearm conviction, relying on Johnson
v. United States, 135 S.Ct. 2551 (2015). The parties asked the
court to stay consideration of that motion pending resolution of
a case by the Fourth Circuit on the timeliness of a petition
challenging a mandatory guideline sentence.     (ECF No. 83).    In
their stay request, the parties agree that he is no longer an armed
career criminal.   If so, any sentence over 120 months on count
three would be illegal.
                                 3
    five-year mandatory minimum. Id. § 2, 124 Stat. at 2372
    (codified at 21 U.S.C. § 841(b)(1)). “The effect of the
    changes [in Section 2 of the Fair Sentencing Act] was to
    reduce the sentencing disparity between crack cocaine
    offenses and powder cocaine offenses by lowering the
    crack-to-powder ratio from 100–to–1 to 18–to–1.” United
    States v. Black, 737 F.3d 280, 282 (4th Cir. 2013).
    Additionally, the Fair Sentencing Act eliminated the
    mandatory minimum sentence for “simple possession” of
    cocaine base. Fair Sentencing Act § 3, 124 Stat. at 2372
    (codified at 21 U.S.C. § 844(a)).

Wirsing, 943 F.3d at 178.     Thus, the 183.9 grams for which Mr.

Smith was found responsible would, with the notice under 21 U.S.C.

§851, subject him to a statutory range of 10 years to life, rather

than 20 years to life.    As a career offender, his guideline range

remains the same.   Nevertheless, given the option to reduce the

sentence(s), while a full resentencing is not necessary, the court

must analyze the normal sentencing factors:

         In determining whether to reduce a sentence, the
    court applies the 18 U.S.C. § 3553(a) factors and post-
    conviction behavior. See [United States v. Robinson, No.
    OJM 01-0227, 2019 WL 3867042, at *5 (D. Md. Aug. 15,
    2019)]; see also United States v. Logan, 2019 WL 3391618,
    at *1 (D. Md. July 26, 2019); see also United States v.
    Turner, No. TDC-06-0274, ECF No. 50 at 3-4 (D. Md. June
    28, 2019).

United States v. Mack, No. CR PJM 09-00247, 2019 WL 7037961, at *3

(D. Md. Dec. 20, 2019).

     The government is correct that Mr. Smith is not “entitled” to

the benefit of other changes in sentencing jurisprudence.   On the

other hand, neither should the fact that his sentencing preceded

such significant changes be ignored.     He was sentenced when the

guidelines were mandatory and they no longer are.     On the other

                                  4
hand, while Apprendi changed the method by which drug amounts are

determined for some purposes, the determination in this case

appears to have been reliable.         Despite his long and extensive

criminal history, the extremely long sentence imposed in this case

is currently more than necessary.        He has been incarcerated for

more than two decades and has participated in programs in the

Bureau of Prisons, preparing himself for eventual return to the

community.     His disciplinary record, while not spotless, is not

significant.     He enjoys family and community support and has a

structure in place upon release.

     However, the court will not reduce the sentence quite as much

as requested by the defendant.    Balancing his conduct in this case

and his criminal record with his progress since incarceration and

family   support,   and   in   light   of   evolving   perspectives   on

sentencing, a total sentence of 25 years is adequate.         The court

will enter an amended judgment reflecting sentences of 240 months

on counts one and three, concurrent, followed by the consecutive

sentence of 60 months on count two, for a total of 300 months.

The term of supervised release on count one will be reduced to 8

years.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                   5
